[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-2074

                      JOSEPH J. FIUMARA,

                     Plaintiff, Appellant,

                              v.

         MARY C. MARSHALL (formerly Mary C. Fiumara);
                  ROBERT TOWLER; ALAN ROACH,
                     MICHAEL C. MCCARTHY,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Paul J. Barbadoro, U.S. District Judge]
       [Hon. James R. Muirhead, U.S. Magistrate Judge]



                            Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Boudin, Circuit Judge.



     Joseph J. Fiumara on brief pro se.
     Joseph K. Bosen and Watson & Bosen, P.A. on Memorandum of
Law in Support of Motion for Summary Affirmance for appellee
Mary C. Marshall.
     William G. Scott and Boynton, Waldron, Doleac, Woodman &
Scott, P.A. on brief for appellees Robert Towler and Alan Roach.
     Peter G. Beeson, John P. Sherman and Devin, Millimet &
Branch on brief for appellee Michael C. McCarthy.
SEPTEMBER 28, 2000
            Per Curiam.     Plaintiff appeals from a judgment

 dismissing his claims against one of the defendants for

 failure

 to state a claim, and, following discovery, entering summary

 judgment in favor of the other defendants.              Plaintiff's

 brief does not contain sufficiently developed argumentation

 in support of his claims of legal error, so we deem the

 issues waived.    Upon de novo review of the judgment in light

 of the arguments on appeal which we understand, and in light

 of the appendix materials, we see no error.              The court

 followed   the   correct   procedure   by   liberally    construing

 plaintiff's pro se pleadings and indulging all reasonable

 inferences in his favor.      We glimpse no genuine issue of

 material fact which required further proceedings.         We see no

 error in the denial of plaintiff's motions for additional

 discovery nor in the denial of his several motions seeking

 to re-join as a party the defendant dismissed from the case

 for a failure to state a claim.1

            Affirmed.




    1We note, moreover, that even if Attorney McCarthy had been
rejoined he, like the other defendants, would have been entitled
to summary judgment.